Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
The action is in response to the Applicant’s communication filed on 05/18/2022.
Claims 16-17 are newly added by the applicant.
Claims 2, 13 and 16-17 are cancelled by the applicant.
Claims 1, 3-12 and 14-15 are pending, where claims 1 and 15 are independent.
The rejection under double patenting has been withdrawn because the application has been amended and the related application has been amended.
The claim objection has been withdrawn because the arguments/amended claims overcome the objection.

Examiner’s Amendment/comments 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview and via email with Fritz M Fleming (Reg. No. 78,619) on 07/18/2022.


The application has been amended as follows:
Claims 1 and 15-17 are replaced with the following and rest of the claims are as of dated 05/18/2022:

Claim 1. (Currently Amended) A furniture drive, comprising: 
a control device including a connection;  
an electromotive adjustment drive; 
a manual control including a cable provided with a plug and a manual operator control unit which is connected to the control device connection via the manual control cable and plug for activating the adjustment drive via a first transmission path for operator control commands; and 
an adapter looped in between the control device and the manual control to establish a second transmission path for operator control commands, said adapter including a cable provided with a plug for connection to the control device connection and a manual control connection for connection to the manual control plug, wherein the adapter manual control connection is embodied to be compatible with the manual control plug and the adapter plug is embodied to be compatible with the control device connection.  

Claim 15. (Currently Amended) A piece of furniture, in particular a bed, said piece of furniture comprising: 
a furniture drive which includes a control device, said control device including a connection; 
an electromotive adjustment drive; 
a manual control including a cable provided with a plug and a manual operator control unit which is connected to the control device connection via the manual control cable and plug for activating the adjustment drive via a first transmission path for operator control commands; 
and an adapter looped in between the control device and the manual control to establish a second transmission path for operator control commands, said adapter including a cable provided with a plug for connection to the control device connection and a manual control connection for connection to the manual control plug, wherein the adapter manual control connection is embodied to be compatible with the manual control plug and the adapter plug is embodied to be compatible with the control device connection. 

Claim 16. (Canceled).
Claim 17. (Canceled).

					Allowable Subject Matter
Claims 1, 3-12 and 14-15 are allowable after a thorough search, examination, persuasive amendment and arguments over the prior art of record.

Examiner's Statement of Reason for Allowance 
The following is an examiner’s statement of reasons for allowance:
	The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on 05/18/2022 and further amendment are persuasive, as such the reasons for allowance are in all probability evident from the record (PTO-892 and 1449) and no statement is deemed necessary (see MPEP 1302.14). 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompanying the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Md Azad/
Primary Examiner, Art Unit 2119